 

 

Case 3:20-cv-00340-TSL-RHW Document 8 Filed 05/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

Brittany Waddell et al.

 

 

Plaintiff(s)

v. Civil Action No. 3:20-cv-340-TSL-RHW

Tommy Taylor, Interim Commissioner of MDOC, et al

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tommy Taylor
Interim Commissioner
Mississippi Department of Corrections
301 North Lamar Street
Jackson, MS 39201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Paloma Wu

Mississippi Center for Justice
5 Old River Place

Suite 203

Jackson MS 39201

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  
 
 
  

Arthur Johnston
CLERK OF COURT

 

Date: 5/1 4f 2020

 

 

Signature of Clerk or Deputy Clerk

 

 
Case 3:20-cv-00340-TSL-RHW Document 8 Filed 05/29/20 Page 2 of 2

  

) Lynn Fitch

Dinn Hutehs tre gedtacheel

Summons Receipt SERAL Sum Moal ank
¥ GE ~
Received Date:,9~ 2 | 2020 Time: Lf 4? “ee Cor 9 (a rt dA
Capitol Potice: 2444 Lol | G | 2\ } YOLO ,

 

 

|

|

March 20, 2020 Poleama Ww

Notice

Service of Process Upon the Office of the Attorney General
. During the COVID-19 State of Emergency

The 12* floor lobby of the Attorney General’s Office is closed to the
public. As of March 20, 2020, and until further notice, Attorney General Lynn
Fitch has designated the lockbox located at the Capitol Police desk in the lobby
of the Walter Sillers State Office Building at 550 High Street, Jackson,
Mississippi as the location for the Attorney General to receive service of
process pursuant to Mississippi Rule of Civil Procedure 4(d)(5) and Federal
Rule of Civil Procedure 4(j)(2)(B). Summonses and subpoenas to be served
on the Attorney General’s Office should be placed in this lockbox.

The Capitol Police will not provide an acknowledgement of
service. However, you make take a copy of this notice and the accompanying
Attorney General's Office business card for your files.

As a reminder, subpoenas seeking documents in the possession,
custody, or control of a state agency other than the Attorney General’s Office
must be served directly on that agency. Placing those subpoenas in this
lockbox is not legally sufficient service of process.

The lockbox will be checked once a day. If the matter requires
immediate attention, or if you havea question about service of process, please
call or email Assistant Attorney General Harold Pizzetta at 601-359-3816 or:

hpizz@ago.ms.gov.

 
